Citation Nr: 0621508	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include degenerative joint disease of the 
lumbar segment of the spine and chronic low back pain, 
secondary to the veteran's service-connected left tibia-
fibula fracture residuals, left leg shortening, and left 
ankle condition.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1946, from December 1948 to June 1949, and from October 
1950 to February 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the VA asking that service 
connection be granted for a lower back disability.  He has 
claimed that prior to his left leg disability, he did not 
have pain or discomfort in his back.  He contends that if he 
had not suffered the leg injury, he would not be having the 
problems with his back that he now does.  

A review of the claims folder indicates that the veteran 
underwent VA examinations in March 2003 and November 2003.  
The first examination was accomplished by a physician's 
assistant who proffered an opinion.  The second examination 
was done in November 2003 by a general practitioner.  Neither 
examiner indicated that they had reviewed the veteran's 
complete claims and medical file prior to examining the 
veteran.  Neither examiner indicated that they were taking 
into account, when making their opinions, the fact that the 
veteran has three (3) disabilities of the left leg, and that 
the veteran was claiming that all three conditions have had 
some kind of effect on his back.  Finally, neither examiner 
discussed whether, in accordance with Allen v. Brown, 7 Vet. 
App. 439 (1995), the lower back disability was aggravated by 
the three left leg disorders.  

It is the opinion of the Board that thorough and 
contemporaneous medical examinations which takes into account 
the records of prior medical treatment, along with the VA's 
actions on the veteran's other claims, should be 
accomplished, so that the disability evaluation will be a 
fully informed one in regards to the appellant's claims.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the Veterans 
Claim Assistance Act of 2000 (VCAA), it is the Board's 
opinion that such an examination should be afforded the 
veteran before the Board's decision on the merits of his 
claim is issued.  [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005)].  See also 38 C.F.R. § 
4.2 (2005) (". . . if the [examination] report does not 
contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2005) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Because, in the opinion of the Board, a 
physician has not commented specifically on the veteran's 
contentions and assertions (and the specific contention that 
the leg disability may have aggravated the back disability), 
the claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should arrange for the 
veteran to be examined by a physician, 
not a physician's assistant or nurse or 
nurse practioner, for the purpose of 
determining the nature, cause, and 
etiology of the veteran's various back 
disabilities.  Specifically, the examiner 
should be asked to comment on whether any 
of the found lower back disabilities are 
related to or were caused by the 
veteran's service-connected left leg 
disabilities, to include the tibia-fibula 
fracture, the ankle disorder, and the 
shortening of the left leg.  The examiner 
should further provide comment on whether 
the service-connected leg disabilities 
have aggravated any of the back 
disabilities in accordance with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the issue on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

